UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4205



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LASHANDA DENISE NICHOLS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
District Judge. (CR-02-288)


Submitted:   July 9, 2003                  Decided:   July 29, 2003


Before LUTTIG and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Lisa B. Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lashanda Denise Nichols appeals the district court’s order

sentencing her to fifty-eight months imprisonment following her

guilty plea to possession of a firearm by a convicted felon in

violation of 18 U.S.C. §§ 922(g), 924(a)(2) (2000).             Nichols’

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), raising one issue but stating that, in his view, there

are no meritorious grounds for appeal.       Although notified of her

right to do so, Nichols has not filed a pro se supplemental brief.

     Counsel suggests that the court may have erred in denying

Nichols an adjustment for acceptance of responsibility based on her

unrelated criminal conduct.       The district court’s determination

regarding acceptance of responsibility is factual, and we review it

with great deference for clear error.       U.S. Sentencing Guidelines

Manual § 3E1.1, comment. (n.5) (2000); United States v. Ruhe, 191

F.3d 376, 388 (4th Cir. 1999).

     It is undisputed that Nichols was arrested for committing new

criminal offenses after being released on bond for the instant

offense.   The district court may consider whether a defendant has

voluntarily   terminated   or   withdrawn   from   criminal   conduct   in

deciding whether she has accepted responsibility. See USSG § 3E1.1,

comment. (n.1(b)).   In light of Nichols’ intervening arrest, the

district court did not clearly err in denying the reduction.            See

United States v. Kidd, 12 F.3d 30, 34 (4th Cir. 1993) (finding that


                                   2
defendant’s     continued   criminal       conduct   is   inconsistent    with

acceptance of responsibility).

     We have reviewed the record in accordance with Anders and find

no meritorious issues.      Accordingly, we affirm the judgment of the

district court. We deny counsel’s motion to withdraw at this time.

This court requires that counsel inform his client, in writing, of

her right to petition the Supreme Court of the United States for

further review.     If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may    renew   his   motion      for   leave    to   withdraw   from

representation.     Counsel’s motion must state that a copy thereof

was served on the client.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                     AFFIRMED




                                       3